             Case 3:13-cr-00764-WHO Document 2031-1 Filed 04/03/19 Page 1 of 8



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KEVIN J. BARRY (CABN 229748)
   STEPHEN MEYER (CABN 263954)
 5 PHILIP KOPCZYNSKI (NYBN 4627741)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        Fax: (415) 436-7234
          kevin.barry@usdoj.gov
 9        stephen.meyer@usdoj.gov
          philip.kopczynski@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13

14                                  SAN FRANCISCO DIVISION

15   UNITED STATES OF AMERICA,               )   Case No. CR 13-764 WHO
                                             )
16           Plaintiff,                      )   DECLARATION OF PHILLIP HOPPER IN
                                             )   SUPPORT OF UNITED STATES’ OPPOSITION
17      v.
                                             )   TO REGINALD ELMORE’S MOTION TO
18   ALFONZO WILLIAMS, et al.,               )   EXCLUDE OPINIONS OF SERI FORENSIC
                                             )   SEROLOGIST PHILLIP HOPPER
19           Defendants.                     )   REGARDING DNA EVIDENCE
                                             )
20

21

22

23

24

25

26
27

28

     HOPPER DECL.
     CR 13-764 WHO
30
           Case 3:13-cr-00764-WHO Document 2031-1 Filed 04/03/19 Page 2 of 8



 1          I, Phillip Hopper, being duly sworn, declare:

 2                                                BACKGROUND

 3          1.       I am an employee of Serological Research Institute (“SERI”), and have been since 2010.

 4 I presently hold the titles of Forensic Serologist III and DNA Technical Leader. In my present roles, I

 5 oversee the technical operations of SERI’s laboratory, and perform casework. My casework consists of

 6 extracting, quantifying, amplifying, and analyzing DNA from reference and evidence samples, and

 7 writing reports of analytical reviews.

 8          2.       I hold a Master of Science degree in chemistry from the University of California,

 9 Riverside, and a Bachelor of Science degree in chemistry from Erskine College.
10          3.       I have testified as an expert witness in state court proceedings on eight occasions.

11          4.       I periodically review research studies and other literature, and attend training courses, to

12 stay abreast of the latest developments in my field. I also undergo semi-annual proficiency testing on

13 the amplification kits used by SERI. My most recent testing occurred in September 2018. In all of my

14 proficiency testing at SERI dating back to 2012, I have typed all samples correctly.

15          5.       SERI has maintained accreditation by the American Society of Crime Laboratory

16 Directors/Laboratory Accreditation Board (“ASCLD/LAB”) since 1999 and is currently accredited as an

17 American National Standards Institute-American Society for Quality (“ANSI-ASQ”) National

18 Accredited Laboratory. SERI has been assessed by the ANSI National Accreditation Board (“ANAB”)

19 and meets their 2017 accreditation requirements for ISO/IEC 17025:2005. SERI maintains compliance

20 with the FBI Quality Assurance Standards for Forensic DNA Testing Laboratories, verified through

21 continual on-site visits and complete quality assurance audits. In addition, SERI has been accredited by

22 the Texas Department of Public Safety and the Maryland Department of Health.

23                                     VALIDATION OF GLOBALFILER

24          6.       SERI has internally validated the GlobalFiler PCR Amplification Kit with the 3130xl

25 Genetic Analyzer, which is the kit and analyzer I used when performing the analysis in question in the

26 above-referenced case. GlobalFiler is a relatively new kit produced by Thermo Fisher Scientific that
27 amplifies 24 loci. SERI validated GlobalFiler in December 2016.

28          7.       GlobalFiler added several highly polymorphic loci to the set of loci amplified by earlier

     HOPPER DECL.
     CR 13-764 WHO                                         1
30
            Case 3:13-cr-00764-WHO Document 2031-1 Filed 04/03/19 Page 3 of 8



 1 kits. A highly polymorphic locus is one at which the population at large has a great variety of alleles

 2 (called heterozygosity), and thus the particular alleles present at that locus in an evidence sample may

 3 better distinguish among possible contributors.

 4          8.       SERI tested two-, three-, four-, and five-person mixtures as part of its validation study for

 5 GlobalFiler. The correct number of contributors could be deduced from each two-, three-, and four-

 6 person mixture tested. In each five-person mixture tested, the electropherograms showed no indication

 7 of more than four contributors. This was not due to a shortcoming of GlobalFiler or the testing process,

 8 but rather because, by coincidence, the contributors used to create the test mixtures shared alleles.

 9 Given the genotypes of the contributors, no more than eight alleles could appear at any one locus.
10                                         VALIDATION OF BULLET

11          9.       Bullet is a probabilistic genotyping program available to forensic laboratories, including

12 SERI, that participate in the eDNA Consortium.

13          10.      Bullet relies on several variables to calculate a likelihood ratio. The variables include,

14 among others, information about allele frequencies by population (African American, Asian, Caucasian,

15 and Hispanic) and probabilities of drop-in and drop-out for a particular amplification kit and genetic

16 analyzer. Bullet arrives at an overall likelihood ratio by calculating a likelihood ratio for each tested

17 locus, and then multiplying them together.

18          11.      A likelihood ratio is a ratio of two probabilities. Likelihood ratios have been used in the

19 medical field for some time, and have become common in forensic DNA analysis in recent years. In a

20 typical case of forensic DNA analysis, one probability is the probability of the DNA evidence if it

21 originated from the suspect, while the other probability is the probability of the evidence if it originated

22 from an unknown individual. The likelihood ratio is the ratio between the two. A likelihood ratio of

23 greater than 1 tends to suggest inclusion of the suspect, while a likelihood ratio of less than 1 tends to

24 suggest exclusion.

25          12.      Unlike some probabilistic genotyping software, such as STRmix and TrueAllele, Bullet

26 performs only one calculation, and does not use a Markov Chain Monte Carlo method. This eliminates
27 the slight variability of results that can occur with those other programs. With Bullet, the likelihood

28 ratio is always the same given the same inputs.

     HOPPER DECL.
     CR 13-764 WHO                                         2
30
           Case 3:13-cr-00764-WHO Document 2031-1 Filed 04/03/19 Page 4 of 8



 1          13.      Bullet is a semi-continuous probabilistic genotyping program. Semi-continuous means,

 2 among other things, that the program relies on the serologist performing the testing to make a limited

 3 number of subjective judgments about the tested evidence sample, including a judgment about the

 4 number of contributors to the sample.

 5          14.      SERI internally validated Bullet in April 2018. I was Technical Leader for the validation.

 6 In planning and performing its internal validation, SERI consulted the Guidelines for the Validation of

 7 Probabilistic Genotyping Systems published by the Scientific Working Group on DNA Analysis

 8 Methods (“SWGDAM”). SERI’s validation of Bullet included two-, three-, and four-person mixtures.

 9 The overall conclusion of the validation study was that Bullet is robust and appropriate for the statistical
10 interpretation of complex mixtures.

11          15.      Among other factors examined in the validation study for Bullet, SERI examined the

12 possibility of false inclusions. SERI performed Bullet likelihood ratio calculations for 40 known non-

13 contributors to mixtures with various contributor ratios. Bullet did not produce a likelihood ratio of

14 greater than 1 for any known non-contributor using GlobalFiler, meaning there were no false inclusions.

15                                          TESTING IN THIS CASE

16          A.       Analysis of Apparent Number of Contributors

17          16.      In 2018, the government asked me to analyze several items of evidence in this case,

18 including two swabs taken from the right rear door handle of the car in which Isiah Turner and Andre

19 Helton were murdered. I was aware that a colleague of mine had analyzed these items in 2012, but I

20 was instructed to perform my own independent analysis using the latest technologies.

21          17.      Half of each swab from the right rear door handle was consumed by the prior testing, so

22 half of each swab remained. I extracted DNA from those halves, and then combined it with untested

23 DNA extract leftover from the prior testing. By combining the new extract with the leftover, I ensured

24 that the most possible DNA from both swabs was included in my analysis.

25          18.      I amplified the DNA extract using the GlobalFiler kit and separated the amplified DNA

26 using the 3130xl Genetic Analyzer.
27          19.      I analyzed the electropherogram to determine the number of contributors to the sample.

28 The most common allele count was three. Three alleles were present at seven loci. The highest allele

     HOPPER DECL.
     CR 13-764 WHO                                       3
30
            Case 3:13-cr-00764-WHO Document 2031-1 Filed 04/03/19 Page 5 of 8



 1 count was seven. Seven alleles were present at two loci. Because each human being possesses two

 2 alleles at a given locus, and thus may contribute at most two alleles to a sample, the presence of seven

 3 alleles at those loci indicated that this sample was a mixture of four contributors.

 4          20.      There are several factors that, in a different case, might have led me to suspect that the

 5 mixture had more than four contributors, but that were not present here. One example is peak height

 6 imbalance. The height of each allele peak on an electropherogram (as measured in relative fluorescence

 7 units) is a function of the amplification process and the amount of DNA that the allele’s contributor

 8 contributed to the sample. Peaks heights of alleles from the same contributor are expected to be within

 9 roughly 60% of one another when using GlobalFiler. Thus, in this case, if I had seen, say, seven alleles
10 at a given locus, and three had materially different heights from the other four, as well as materially

11 different heights from one another, that might have led me to conclude there were five contributors. I

12 did not, however, see any such peak height imbalances.

13          21.      In addition, when analyzing an electropherogram, I will disregard any peaks that are

14 below the analytical threshold, even though it is possible that those disregarded peaks represent alleles

15 from minor contributors. In this case, however, there were no below-threshold peaks at one of the two

16 loci that had seven alleles, and at the other locus, there was a single below-threshold peak that, even if I

17 considered it in my analysis, would bring the total number of alleles at that locus to eight.

18          22.      As another example, in some cases I might conclude that a peak, while above the

19 analytical threshold, is a stutter peak, and therefore exclude it from my analysis. In this case, however, I

20 did not remove any stutter peaks from the electropherogram.

21          23.      As still another example, in some cases the electropherogram may not reveal the true

22 number of contributors because of allele sharing. Allele sharing occurs when two or more contributors

23 to a mixture have the same alleles at a given locus. Shared alleles appear as a single peak on an

24 electropherogram. Thus, to give a hypothetical, if I observe eight alleles at a particular locus, but know

25 that two known contributors share the same alleles at that locus, then that would leave six alleles

26 unaccounted for. Those six alleles would represent at least three additional contributors, for a total of
27 five contributors in the mixture. In this case, however, I did not observe any indication of allele sharing

28 of this sort. In fact, the suspect, Reginald Elmore, and the victim, Isiah Turner, whom I treated as a

     HOPPER DECL.
     CR 13-764 WHO                                         4
30
           Case 3:13-cr-00764-WHO Document 2031-1 Filed 04/03/19 Page 6 of 8



 1 known contributor to the mixture, have just seven alleles in common across all tested loci. At the two

 2 loci in the electropherogram where seven alleles are present, Elmore and Turner share no alleles, and all

 3 four of their alleles are present, which leaves just three alleles at those loci unaccounted for.

 4          24.      Based on all of these considerations, I believe that the sample from the right rear door

 5 handle is a mixture of at least four contributors. I say “at least” because, outside of laboratory controlled

 6 conditions, it is impossible to know with certainty the number of contributors to a mixture. It is always

 7 possible that the true number of contributors is more than the apparent number of contributors, because

 8 degradation of the sample may cause alleles to drop out. In addition, as noted earlier, different

 9 contributors can have the same alleles at a given locus. Still another consideration is that some
10 contributors are homozygous (meaning both of their alleles are the same at a given locus). Testing a

11 greater number of loci, including highly polymorphic loci, as the GlobalFiler kit does, makes it more

12 likely that the apparent number of contributors is the true number. Nevertheless, my practice is to

13 qualify my determination about the number of contributors to a mixture by saying that it is at least the

14 apparent number.

15          25.      The use of the qualifier “at least” with my conclusion that there were at least four

16 contributors does not mean that the testing fell outside of SERI’s validation for GlobalFiler or Bullet.

17 As discussed above, SERI validated the kit and the probabilistic genotyping program for two-, three-,

18 and four-person mixtures

19          26.      When I concluded that the sample in question was a four-person mixture, I was not aware

20 of the conclusion on that question reached by my colleague who performed the prior analysis on the

21 same sample, and in particular, I was not aware that he wrote in his report that it was a five-person

22 mixture.

23          B.       Calculation of Likelihood Ratio

24          27.      I used Bullet to calculate a likelihood ratio for Elmore. As stated in my written report,

25 the likelihood ratio is 270,000. Consistent with recommendations published by SWGDAM in 2018, I

26 calculated the likelihood ratio for African-American, Caucasian, and Hispanic populations, and reported
27 the lowest of the three.

28          28.      According to SERI’s verbal scale, which I discuss further below, this likelihood ratio

     HOPPER DECL.
     CR 13-764 WHO                                         5
30
            Case 3:13-cr-00764-WHO Document 2031-1 Filed 04/03/19 Page 7 of 8



 1 provides very strong support for the proposition that Elmore is a contributor to the sample.

 2          29.      I have reviewed the motion filed by Elmore regarding my conclusions, and I noted his

 3 criticism of the manner in which I described the likelihood ratio in my report. I discussed the matter

 4 with my colleagues at SERI, and I decided that the phrasing should be slightly modified to precisely

 5 capture the concept of a likelihood ratio. I will issue a revised report in which I will state the following:

 6 “Assuming Isiah Turner is a contributor to this mixture, the DNA evidence is at least 270 thousand times

 7 more likely if it originated from Isiah Turner, Reginald Elmore (item 21A-1), and two unknown,

 8 unrelated individuals than if it originated from Isiah Turner and three unknown, unrelated individuals.”

 9          C.       Other Factors

10          30.      Another factor that gives me confidence in my conclusion that there is very strong

11 support for the inclusion of Elmore is that one of the victims, Isiah Turner, is assumed to be a known

12 contributor to the mixture. Based on my analysis, the mixture is at least 18 billion times more likely if it

13 originated from Isiah Turner and three unknown, unrelated individuals than if it originated from four

14 unknown, unrelated individuals. Because of that extremely high likelihood ratio, when performing the

15 analysis for Elmore, I assumed Turner was a contributor to the mixture. This meant there were only

16 three unknown contributors in the mixture rather than four, and thus fewer genotypes to consider.

17          31.      Bullet will not calculate a likelihood ratio for five-person mixtures, with one exception.

18 Bullet will calculate a likelihood ratio for a five-person mixture if there are only four (or fewer than

19 four) unknown contributors to the mixture—in other words, if one or more contributors are known.

20 Understanding this about Bullet, I recently checked to see how the likelihood ratio for Elmore would

21 change if the mixture in question were assumed to have five contributors, with one being Turner. The

22 likelihood ratio that resulted from this revised input was roughly 60,000. A likelihood ratio of 60,000 is

23 considered by SERI to provide very strong support for inclusion. I would not formally rely on this

24 result, because SERI has not validated Bullet for use for five-person mixtures, but this result illustrates

25 what I know from other experience to be true, which is that the likelihood ratio would not dramatically

26 change if the mixture in question had five contributors instead of four.
27          32.      Relatedly, when validating Bullet, SERI experimented with changing the assumed

28 number of contributors to see how it affected likelihood ratios. From running 128 simulations with data

     HOPPER DECL.
     CR 13-764 WHO                                         6
30
Case 3:13-cr-00764-WHO Document 2031-1 Filed 04/03/19 Page 8 of 8
